— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Nassau County Department of Social Services, dated September 23, 1981, which, after a hearing, found petitioner guilty of certain charges and suspended her for 30 days without pay. Proceeding held in abeyance and matter remitted to the respondent commissioner to make written findings setting forth the essential facts and evidence upon which he relied in reaching his determination. The commissioner shall file his report with all convenient speed. Without making new findings, the respondent commissioner summarily reversed the findings and recommendation of the hearing officer, which were entitled to great weight. Due process considerations mandate that findings of fact be made in a manner such that the parties are assured that the decision is based on evidence in the record, uninfluenced by extralegal considerations, and so that an intelligent challenge by a party aggrieved and adequate judicial review are possible (see Matter of Simpson v Wolansky, 38 NY2d 391; Matter of Horton v Kammerer, 82 AD 2d 921; Sinicropi v Milone, 80 AD2d 609; Matter of Klein v Department of Mental Hygiene of State ofN. Y., 15 AD2d 562). Gulotta, J. P., O’Connor, Weinstein and Rubin, JJ., concur.